

116 S2090 IS: Abuse of the Pardon Prevention Act
U.S. Senate
2019-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2090IN THE SENATE OF THE UNITED STATESJuly 11, 2019Ms. Cortez Masto (for herself, Mr. Blumenthal, Mr. Casey, Mr. Van Hollen, and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo direct the Attorney General to submit to Congress investigative materials in the event of
			 certain pardons granted by the President, and for other purposes.
	
 1.Short titleThis Act may be cited as the Abuse of the Pardon Prevention Act. 2.Congressional oversight relating to certain pardons (a)Submission of informationIn the event that the President grants an individual a pardon for an offense against the United States that arises from an investigation in which the President, or a relative of the President, is a target, subject, or witness, not later than 30 days after the date of such pardon, the Attorney General shall submit to the chairmen and ranking members of the appropriate congressional committees all materials of an investigation that were obtained by a United States Attorney, another Federal prosecutor, or an investigative authority of the Federal Government, relating to the offense for which the individual is so pardoned.
 (b)Treatment of informationRule 6(e) of the Federal Rules of Criminal Procedure may not be construed to prohibit the disclosure of information required by subsection (a) of this section.
 (c)ApplicabilitySubsection (a) shall apply with respect to a pardon granted by the President on or after January 20, 2017.
 (d)DefinitionsIn this section: (1)The term appropriate congressional committees means—
 (A)the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate; and
 (B)if an investigation relates to intelligence or counterintelligence matters, the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.
 (2)The term pardon includes a commutation of sentence. (3)The term relative has the meaning given that term in section 3110(a) of title 5, United States Code.